DETAILED ACTION
Applicants' arguments, filed August 29, 2022, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18, 21 and 22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Claim 18 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. Specifically, Applicants have not adequately described the genus “other steviol glycosides” or provided a representative number of species. see MPEP 2163. 
Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-22 stand rejected under 35 U.S.C. 103 as being unpatentable over Markosyan (U.S. 2013/0287894 – provided in IDS dated 6/16/2020). 
Markosyan teaches that high intensity sweeteners' taste profile is highly dependent on the concentration and usually the higher the concentration the higher the sensation of undesirable taste components such as bitterness, licorice, lingering aftertaste. This phenomenon limits the usage of steviol glycosides further to 4-5% sucrose equivalents in order to achieve pleasant taste of a food or beverage sweetened with stevia sweeteners [0023].  Markosyan teaches Rebaudioside C is abundant in Stevia rebaudiana, but isolation and purification are relatively difficult. a process for glycosylation of sweet glycosides of Stevia rebaudiana Bertoni plant, particularly rebaudioside C [0002]. The following process is provided for glycosylation of steviol glycosides including Reb C [0036] 
a. providing a steviol glycosides composition; b. providing a donor of glucose residues; c. dissolving the steviol glycosides composition and glucose residues donor in water; d. adding an enzyme capable of transferring glucose residues from glucose residues donor molecule to stevioside; e. incubating the reaction mixture to obtain a glucosyl Reb C composition comprising at least 20% glucosyl Reb C and 0-20% unmodified Reb C, all percentages being on anhydrous wt/wt basis ([0050-0060] and Examples 6-8). The donor may be cyclodextrins [0058]. Stevia extract includes stevioside, rebaudioside A, rebaudioside C, rubausoside [0017]. Suitable sweeteners to include in the composition include mogroside V [0047].  The compositions include residual terpene glycoside as well as terpene glycosides having 1-10 glucose residues and higher glucosyl derivatives [0064-0066]. The initial amount of steviol glycoside is preferably present at 20-40% [0057], with a ratio of initial steviol glucoside to glucose residues donor (i.e. cyclodextrin) of 2:1 [0059]. The resulting sweetener composition is added to an orange juice drink or low-calorie carbonated cola beverage to improve the taste (Examples 9-10). Some high potency sweeteners are slower in onset of action and longer in duration when compared to sugar [0004]. 
Prior to the filing of the instant application, it would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Markosyan to have chosen cyclodextrin as the glucose residues donor resulting in residual cyclodextrin being present in the composition. Further, given that glycosides are taught to be mixed with sucrose or other sweeteners in order to provide a pleasant taste, it would have been prima facie obvious to add the composition formed to sweet composition in order to improve or enhance the sweetness. With regard to claims 21 and 22, it would have been prima facie obvious to choose mogroside V as the glucoside for glycosylation product and rebaudioside A as glycoside sweetener, in the composition. MPEP 2143. 

Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Markosyan (U.S. 2013/0287894 – provided in IDS dated 6/16/2020) in view of Shimizu (U.S. 2007/0003679). 
Markosyan is discussed above. While it is believed to render the instant claims obvious, for compact prosecution and completeness or examination, Shimizu is presented as teaching the inclusion of cyclodextrin in stevia derived sweeteners in order to help mask any bitter taste associated therewith (see entire document e.g. [0012]).
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Markosyan to include a small amount of cyclodextrin to help mask the bitter taste associated with steviol glycosides. 


    PNG
    media_image1.png
    252
    289
    media_image1.png
    Greyscale
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jaitak (Simple and efficient enzymatic transglycosylation of stevioside by β-cyclodextrin glucanotransferase from Bacillus firmus, Biotechnol Lett (2009) 31:1415–1420). 
Jaitak teaches the following mechanism (right) to form glycosylated stevioside (p.1417). The transglycosylation results in enhancing its sweetness and solubility (p.1417). The product is able to remove the bitter aftertaste, thereby improving the sweetness index (p.1419). 
Figures 3-5 demonstrate that under various test parameters, the percentage of glycosylation peaks at about 90%, thus indicating differing degrees of transglycosylation. At this point, residual stevioside remains in the range of 1%-40% as instantly recited (See Figs, e.g. Fig 5). MPEP 2131.03.
It would have been prima facie obvious to a person having ordinary skill in the art to include excess cyclodextrin in order to allow the reaction to proceed toward the product (See table 2 and MPEP 2144.05). 


Obviousness Remarks
Applicants argue that Markosyan fails to disclose or suggest the introduction of cyclodextrin to a flavored article for sweetness enhancement. 
Examiner disagrees. Markosyan teaches adding the glucosyl rebaudioside composition to sucrose or other sweetener or flavored article thereby enhancing the sweetness [0046][0086-0088].  Markosyan also teaches that steviol glycosides are limited to 4-5 sucrose equivalents and most sweet drinks require 10-13% sucrose or equivalent[0022-0023]. Thus, it would have been prima facie obvious to include steviol glycosides and glycosylated steviol glycosides to enhance the sweetness of sucrose or another preferred sweetener in a sweet beverage. MPEP 2144.06. 

Applicants argue that examples in Markosyan were prepared using a glucose source other than cyclodextrin and residual amounts were removed. Applicants argue that certain examples were not taught as having utility for sweetness enhancement, but for masking bitterness and astringency. 
Examiner disagrees. Prior art documents are relevant for all that they teach or suggest to a person having ordinary skill in the art and are not limited to preferred or exemplified embodiments. MPEP 2123. Further, other portions of Markosyan teach using the glycosyl rebaudioside product for sweetness enhancement [0083]. 




Conclusion
 No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN at (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612